Title: To John Adams from Nathanael Greene, 7 May 1777
From: Adams, John
To: Greene, Nathanael


     
      Dear Sir
      Bound Brook May 7th. 1777
     
     Yours of the 27th of April I am to acknowledge. I cannot concur with you in Sentiment because the Enimy did not go to Philadelphia last December that they had no intention then or since of going there. I am of opinion if the Enemy could have got over the Delaware immediately after our Army crosd it, it would have been agreeable to their wishes. Had they effected it before the Junction of our forces under General Lee and General Gates—the consequences might have been disagreeable. The attempt was dangerous the chain of communication from Brunswick being very extensive for the Number of their Troops to maintain—and yet I cannot thenk at that time they had much to fear either from Pensylvenia or New Jersey.
     General How has lost the most favorable opportunity this Spring of distressing us, perhaps that he ever will have. Had he march’d for Philadelphia as soon as the season opend, he might have performd it with less than one half the force necessary to accomplish it now. Such a stroke before the formation of our Army might have given us a deadly wound by retarding our perparations for some Months increasing the Tory faction and depriving us of many valueable Stores.
     You say your Opinion is of no consequence to the Continent and you are happy that it is not. You add had you conceivd the conduct of our Army or the defence against the opperations of the Enemy depended in any degree upon you, you should not have contented your self with such vague conjectures. I am at a loss to conceive your meaning. Are not the Military opperations entirely under the direction of Congress? Have you not all the information that we have respecting the Enemies force and ours? Are you not acquainted with the Enemies motions and of ours also as early as possible? Are you not as deeply interested in the consequences of this dispute as any one man in America? Have not your Constituents a right to expect youl give your council in every instance where it may be useful? Would you perswade me you are insensible of the weight and influence your Opinion hath in all Publick measures? Under all these considerations how am I to conceive your opinion is of no consequence and that you are happy it is not.
     I readily agree with you in Sentiment that there is no one man either in the Civil or Military line that is of such mighty consequence that the liberties of America are dependant upon his will or existence. Yet there are several in both departments, that America might sensibly feel the loss off at this time. If I could perswade myself that Ambition was the leading Principle either in the Cabinet or Field and not the common good of Mankind, I would have no farther connexion with the dispute; for I feel the principle of humanity too forcibly to think myself Justifiable to sacrafice the happiness of thousands only for the purpose of rearing up a few important Characters.
     I note your Observations upon a certain General that he might be of more importance to the Continent if he thought himself of less. Your opinion in this instance is very different (if I remember right) from what it was last Summer upon a similar ocasion. Then you said it was necessary to think more of ourselves and things less impracticable. This was the way to surmount difficulties. Altho I wish the Congress to support their dignity in every instance—Yet I hope they will carefully avoid sporting with the finer feelings of the Gentleman of the Army unless it is necessary for the good of the publick or to preserve their own dignity.
     You observe that Prejudice Caprice and Vanity are the common ofspring of all Revolutions and that I have less to fear from them than I immagin. Those evils will rather in than decrease with the confusion of the times and they will rage in propotion as the dispute grows more or less doubtful. If you wish to establish your own Authority—If you wish to give a proper tone to every State—If you wish to silence all the little factions that wrestless Spirits may produce—If you wish to be feard abroad and lovd and respected at Home—establish your Army in its full force. Nothing can give you so much Authority weight and dignity, as an Army at your command superior to all your foreign and domestick Enemies. The prospect of safety will be a pleasing circumstance to the People—and conciliate and reconcile them fully to your administration. An Army thus organnizd—Government fully established in the respective States—the Authority of Congress fully acknowledged by each cannot fail of makeing America both easy and contented and happy—at home and lovd and feard abroad. Nothing can be more mortifying and distressing to the feelings of humanity than a long continuance of the present calamities and more especially when we consider that by a proper exertion we may exterminate those hostile invadears of human happiness and the rights of mankind. Remember the long War with the United States, and the blood and treasure spent in that dispute for want of a proper exertion at first.
     I have no wish to see such a large propotion of important Offices in the Military department in the hands of foreigners. I cannot help considering them as so many Spies in our Camp ready to take their measure as their Interest may direct. If foreigners are introduced their command should not be very extensive then the injury cannot be great—but even in this case it is an injury to America, for the multiplying foreign Officers gives us no internal strength. A good Nursery of Officers taught by experience firmly attacht to the interest of the Country is a great security against foreign invaders. The only tye that we have upon foreigners is the Sentiment of honnor too slender for the happiness of a Country to depend upon. While Officers created from among the People are bound not only by the tyes of honnor but by that of Interest and family connexion. We in many instances see the force of British Gold. Let us not neglect to guard against its influence. I have no narrow prejudices upon this subject. Neither have I any private difference with any of those Gentlemen. My opinion is founded upon the general conduct of mankind.
     By a Spy out of Brunswick this day I am informd the Enemy are makeing preparations to leave that place. The disaffected Inhabitants are indeavoring to get Houses in N York. The Spy sais our friends in Brunswick have receivd letters from their friends at N York giveing an account of the Danbury affair. They write the Enemy lost Nine hundred kild wounded and missing. This account if true may console us in some degree for the loss of our Stores. The Enemy gives General Arnold the character of a devilish fighting fellow. Yours sincerely
     
      N Greene
     
    